No. 12688

          I N T E SUPRENE C U T O T E STATE O M N A A
               H           OR    F H         F OTN




THE STATE O M N A A
           F OTN,

                               P l a i n t i f f and Respondent,

          -vs   -
J O H N A N L MASON,
         R OD

                               Defendant and A p p e l l a n t .



Appeal from:         D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                     Honorable E. Gardner Brownlee, Judge p r e s i d i n g .

Counsel of Record :

     For A p p e l l a n t :

                S a n d a l l , Moses, Cavan and Kampfe, B i l l i n g s , Montana
                D. Frank Kampfe argued, and A . C l i f f o r d Edwards argued,
                 B i l l i n g s , Montana

     For Respondent :

                Hon. Robert L. Woodahl, Attorney General, Helena,
                 Montana
                Thomas A. Budewitz, A s s i s t a n t A t t o r n e y General, a r g u e d ,
                 Helena, Montana
                Harold F. Hanser, County A t t o r n e y , B i l l i n g s , Montana
                Doris M. P o p p l e r , Deputy County A t t o r n e y , appeared,
                 B i l l i n g s , Montana



                                                    Submitted:          September 1 3 , 1974

                                                       Decided :

Filed :
                                       No. 12687

          I N T E SUPREME C U T O THE STATE O M N A A
               H           OR    F           F OTN

                                            1974



THE STATE O M N A A
           F O T N ,

                               P l a i n t i f f and Respondent,

          -vs   -
JON WILLIAM PASCHKE,

                               Defendant and A p p e l l a n t .



Appeal from:         D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                     Honorable E. Gardner Brownlee, Judge p r e s i d i n g .

Counsel of Record:

     For A p p e l l a n t :

                S a n d a l l , Moses, Cavan and Kampfe, B i l l i n g s , Montana
                D. Frank Kampfe argued, A. C l i f f o r d Edwards argued,
                 B i l l i n g s , Montana

     F o r Respondent:

                Hon. Robert L. Woodahl, A t t o r n e y General, Helena,
                 Montana
                Thomas A. Budewitz, A s s i s t a n t A t t o r n e y General, argued,
                 Helena, Montana
                Harold F. Hanser, County A t t o r n e y , B i l l i n g s , Montana
                Doris M. P o p p l e r , Deputy County A t t o r n e y , appeared,
                 B i l l i n g s , Montana



                                                    Submitted:          September 13, 1974

                                                       Decided : OCJ        28 1
                                                                               s
Filed :   DCT 2 2 1974
J u s t i c e Frank I. Haswell d e l i v e r e d t h e Opinion of t h e Court.

       These a r e combined a p p e a l s from t h e d i s t r i c t c o u r t of
Yellowstone County wherein Jon William Paschke and John Arnold
Mason      were convicted             of c r i m i n a l possession of dangerous
drugs.       Pursuant t o s t i p u l a t i o n of t h e p a r t i e s a s i n g l e h e a r i n g
was h e l d b e f o r e Judge Brownlee t o p r e s e n t a l l evidence a p p l i c a b l e
t o d e f e n d a n t s f motions t o suppress evidence o r t h e u l t i m a t e
q u e s t i o n of g u i l t o r innocence.           Defendants a p p e a l , c h a l l e n g i n g
Judge ~ r o w n l e e ' ssubsequent d s n i a l of t h e i r motions t o suppress.
        Defendants a l l e g e t h e warrant under which c e r t a i n drugs were
s e i z e d was i n v a l i d ; t h e r e f o r e t h a t evidence must be suppressed.
Both Paschke and Mason c l a i m t h e i s s u i n g m a g i s t r a t e was n o t shown
s u f f i c i e n t probable cause f o r t h e i s s u a n c e of t h e w a r r a n t ,         They
f u r t h e r a l l e g e t h e w a r r a n t does n o t d e s c r i b e t h e premises t o b e

searched w i t h s u f f i c i e n t p a r t i c u l a r i t y .   Mason a l s o a l l e g e d t h a t
s i n c e he was n o t named i n t h e w a r r a n t , t h e s e a r c h of h i s room
w a s n o t warranted.
        On February 25, 1973, an a p p l i c a t i o n f o r a s e a r c h w a r r a n t was

executed by Richard Brennan, a deputy s h e r i f f of Yellowstone County.
T h i s a p p l i c a t i o n c o n t a i n e d t h e following sworn statement of f a c t s :
        " ~ n f o r m a t i o n shows t h a t Jon Paschke l i v e s a t 1930
        Mullowney Lane B i l l i n g s , Montana which i s t h e r e s i -
        dence of one S a l l y Johnson. Your a f f i a n t has had
        r e p o r t s over t h e p a s t n i n e months t h a t Jon Paschke
        and S a l l y Johnson have been d e a l i n g drugs h e r e i n
        B i l l i n g s and on t h e high l i n e . Both of t h e s e i n d i v i d u a l s
        and t h e r e s i d e n c e a t 1930 Mullowney Lane have been under
        i n v e s t i g a t i o n f o r t h e p a s t seven months by t h e c i t y -
        county drug squad. Known drug u s e r s and d e a l e r s have
        been observed a t t h e house. A informant who has f u r -
                                                         n
        n i s h e d r e l i a b l e information i n t h e p a s t t h a t h a s l e d
        t o drug a r r e s t s , a d v i s e d w i t h i n t h e l a s t 48 hours t h a t
        he had been c o n t a c t e d by a known drug u s e r who o f f e r e d
        t o s e l l h i m d r u s t h a t he had obtained from Jon Paschke.
        This person to18 t h e informant t h a t Paschke would be
        b r i n g i n g more drugs i n t o town (Amphetimines, Mescaline,
        P s i l o c y b i n ) and he was t o g e t i n t o town on t h e evening
        of February 24, 1973. Paschke d r i v e s a 1970 Ford Van
        3-27650.            T h i s u n i t was n o t a t t h e house on l a s t evening.
        The Van was observed a t t h e house (1930 Mullowney Lane)
        about noon today Feb. 25, 1973. The r e s i d e n c e h a s been
        checked d u r i n g t h e evening and morning. This same i n -
        formation was a l s o r e c e i v e d d u r i n g t h e l a s t 48 hours from
        two o t h e r sources. I t
       The a p p l i c a t i o n was f i l e d w i t h R. J. Williams, a j u s t i c e o f t h e
peace, on t h e same day.              Although Deputy Brennan appeared p e r s o n a l l y
b e f o r e Judge Williams, he c o n t r i b u t e d no information toward t h e
determination of probable cause o t h e r than t h a t c o n t a i n e d i n t h e
quoted statement o f f a c t s .
       A warrant b e a r i n g t h e c a p t i o n , "THE STATE O MONTANA,
                                                                 F
Plaintiff,       -   vs   -   J O N PASCHKE and SALLY JOHNSON, ~ e f e n d a n t "
was i s s u e d t h e same day.          The premises t o be searched were
d e s c r i b e d a s "1930 Mullowney Lane, B i l l i n g s , Montana.                II


       The warrant was executed s h o r t l y a f t e r i t s issuance.                        When
t h e o f f i c e r s a r r i v e d a t t h e r e s i d e n c e they observed defendant
Mason w i t h 8 112 grams of h a s h i s h i n h i s p o s s e s s i o n .                 Drugs were
found a t v a r i o u s l o c a t i o n s throughout t h e house, i n c l u d i n g a
room shared by Mason and a n o t h e r .                Paschke and Mason were among a
number of persons a r r e s t e d on t h e premises a s a r e s u l t of t h e
search.
       On appeal a p p e l l a n t s f i r s t argue t h a t Judge Williams was
n o t presented w i t h s u f f i c i e n t probable cause t o s a t i s f y con-
s t i t u t i o n a l and s t a t u t o r y requirements f o r t h e i s s u a n c e of a
s e a r c h warrant.      The r e c o r d c l e a r l y e s t a b l i s h e s t h a t t h e o n l y
information b e f o r e Judge Williams was t h a t contained i n t h e
statement of f a c t s h e r e t o f o r e quoted.            Our i n q u i r y must t h e r e f o r e
be l i m i t e d t o t h e f o u r c o r n e r s of t h a t document.           P e t i t i o n of
Gray, 155 Mont. 510, 473 P.2d 532; S t a t e v. Bentley, 156 Mont.
129, 477 P.2d 345.
       Appellants would exclude from t h a t statement of f a c t s t h e
information c o n t r i b u t e d by t h e anonymous "known drug user".
T h e i r o b j e c t i o n i s n o t t h a t such information i s h e a r s a y , o r even
t h a t i t i s double h e a r s a y , but t h a t t h e t r u s t w o r t h i n e s s o f t h e
known drug u s e r and t h e information he provided have n o t been
adequately established.
       It i s c l e a r t h a t probable cause can be based on t h e hearsay
s t a t e m e n t s of an anonymous informer.               Aguilar v. Texas, 378 U.S.
108, 84 S.Ct.         1509, 12 L ed 2d 723; S t a t e v. T r o g l i a , 157 Mont. 22,
482 P.2d 143.           However, A g u i l a r r e q u i r e s t h a t underlying circum-
s t a n c e s which support e i t h e r t h e c r e d i b i l i t y of t h e hearsay source
o r t h e r e l i a b i l i t y of h i s information must be provided.
        I n t h e a f f i d a v i t under c o n s i d e r a t i o n h e r e , two hearsay
s o u r c e s a r e involved- - t h e "informant" and t h e "known drug user".
Since t h e a f f i d a v i t i d e n t i f i e s t h e informant a s a source of
r e l i a b l e information l e a d i n g t o drug a r r e s t s i n t h e p a s t , i t i s
a p p a r e n t t h a t t h i s source s a t i s f i e s t h e f i r s t of A g u i l a r ' s
a l t e r n a t i v e requirements.        Appellants concede a s much b u t c h a l -
lenge t h e " c r e d e n t i a l s " of t h e known drug u s e r s i n c e t h e r e i s
no a l l e g a t i o n t h a t he had p r e v i o u s l y proven t o be r e l i a b l e .
        The information provided by t h e known drug u s e r was t h a t :

)      The known drug u s e r had obtained drugs from Jon Paschke;
(2)    Paschke would be b r i n g i n g more drugs i n t o town; and, ( 3 )
Paschke would a r r i v e on t h e evening of February 24, 1973.                                This
information was t r a n s m i t t e d t o t h e informant by t h e known drug
u s e r a l o n g w i t h t h e l a t t e r ' s o f f e r t o s e l l drugs.
        Since t h e a f f i d a v i t f a i l s t o e s t a b l i s h t h e known drug u s e r ' s
c r e d i b i l i t y under t h e f i r s t of A g u i l a r ' s t e s t s , i t must neces-
s a r i l y meet t h e second t e s t by demonstrating t h e r e l i a b i l i t y of t h e
i n f o r m a t i o n , independent of i t s source.             W find i t s r e l i a b i l i t y t o
                                                                  e
be amply supported by t h e f a c t s found i n t h e statement o f f a c t s :

 (1)    t h e information was provided d u r i n g an o f f e r t o s e l l drugs

t o t h e informer; (2) Paschke's van appeared a t t h e t i m e i t was
r e p o r t e d t h a t Paschke would r e t u r n ; ( 3 ) Paschke had been r e p o r t e d
t o be d e a l i n g i n drugs i n B i l l i n g s over t h e p a s t n i n e months, and
 (4) t h e same information was v e r i f i e d by two o t h e r s o u r c e s .
        The circumstances under which information i s s u p p l i e d can
support i t s r e l i a b i l i t y .    For example:           J u s t i c e White's c o n c u r r i n g
opinion i n S p i n e l l i v. United S t a t e s , 393 U . S .               410, 89 S.Ct.       584,
                                                                         3,
21 L ed 2d 637, pointed o u t t h a t admissions a g l n s t i n t e r e s t a r e
s u f f i c i e n t t o e s t a b l i s h probable c a u s e , even though r e l a t e d through
a hearsay source.   United States v. Harris, 403 U.S. 573, 91
S.Ct. 2075, 29 L ed 2d 723.     In Thompson v. State, 16 Md.App. 560,
298 A.2d 458, the court held under circumstances similar to those
here that since the seller had no cause to mislead his customer,
the very circumstances gave reasonable assurances of trustworthi-
ness of the information. On that basis alone the court in
Thompscn    found that information given by an anonymous seller
concerning his source was sufficient to establish probable cause.
     Here, we have much more.    The evidence that the van returned
at the time the known drug user said Paschke would arrive tended
to verify that information. Draper v. United States, 358 U.S. 307,
79 S.Ct. 329, 3 L ed 2d 327.    The receipt of similar information
from two other sources also supported the informations' reliability.
As the Court said in Jones v United States, 362 U.S. 257, 271, 80 S
                            .                                      .
Ct. 725, 4 L ed 2d 697:
     "* * * Corroboration through other sources of
     information reduced the chances of a reckless
     or prevaricating tale * * *."
The reports that Paschke had been dealing in drugs in Billings
over the past nine months provided further corroboration.
     We hold that sufficient probable cause was established for
the issuance of the search warrant.
     The warrant issued described the premises to be searched
as "1930 Mullowney Lane, Billings, Montana."    Appellants urge that
this description is insufficient to satisfy the particularity re-
quirement of the Fourth Amendment to the constitution of the
United States, as well as the requirements of section 95-704(b),
R.C.M. 1947. They argue that a mere street address permits too
much discretion in the executing officers as to the area to be
searched.
     In Steele v United States, 267 U.S. 498, 503, 45 S.Ct. 414,
                .
69 L ed 757, the Court said:
     "* * * It is enough if the description is such that
     the officer with a search warrant can with reasonable
     effort ascertain and identify the place intended. II
         I n S t e e l e t h e Court d i d n o t l i m i t t h e "reasonable e f f o r t "
t o a r e a d i n g of t h e f a c e of t h e w a r r a n t only.                Here, t h e o f f i c e r
making a p p l i c a t i o n f o r t h e warrant had p a r t i c i p a t e d i n p a s t s u r -
v e i l l a n c e of t h e premises t o be searched, and h i s a p p l i c a t i o n
spoke only of a c t i v i t i e s i n t h e "house".                    He knew t h e detached
garage was n o t t o be searched under t h e i n i t i a l warrant-- a
knowledge borne o u t by h i s subsequent a p p l i c a t i o n f o r a warrant t o
s e a r c h t h a t garage.
        Under such circumstances, when t h e s e a r c h a c t u a l l y conducted
was l i m i t e d t o t h e a r e a f o r which probable cause had been demon-
s t r a t e d , t h e r e i s no t h r e a t t o Fourth Amendment values.                         S t a t e v.
B i s a c c i a , 58 N . J .    586, 279 A.2d 675.                Furthermore, i t has been
held t h a t a s t r e e t address within a c i t y i s s u f f i c i e n t l y p a r t i c u l a r .
I n Re Hollywood Cabaret, 5 F.2d 651 (2nd C i r . 1925); Owens v.
S c a f a t i , 273 F.Supp.          428 (D.       Mass., 1967), c e r t . den. 391 U.S.
969, 88 S.Ct.            2043, 20 L ed 2d 883.                  W f i n d no reason t o hold
                                                                 e
o t h e r w i s e here.
        F i n a l l y , Mason urges t h a t t h e s e a r c h of h i s room was i n v a l i d
s i n c e no probable cause was demonstrated, n o r was he even men-
t i o n e d i n t h e a p p l i c a t i o n o r warrant.He s u g g e s t s S t a t e ex r e l .
G a r r i s v. Wilson,            , 1 6 2 Mont. 256-     -,511     P.2d 15, 30 St.Rep.               605,
i s controlling.               I n G a r r i s we h e l d ~ a r r i s 'c o n s t i t u t i o n a l r i g h t
of p r i v a c y i n v a l i d a t e d t h e s e a r c h w a r r a n t a s t o him.          The c a s e s
a r e s i m i l a r i n t h a t a p p e l l a n t s i n both were n o t mentioned i n t h e
warrants o r i n the applications.                         However t h e s i m i l a r i t y between
t h e c a s e s ends t h e r e .        Here, u n l i k e G a r r i s , t h e r e i s no evidence
t h a t Mason paid r e n t f o r h i s room, o r t h a t he had t h e u s e of t h e
room t o t h e e x c l u s i o n of a l l o t h e r s .           The r e c o r d c l e a r l y shows
t h a t he shared t h e room w i t h a n o t h e r .               I t f u r t h e r shows t h e o f f i c e r s
had been unable t o p o s i t i v e l y a s c e r t a i n whether Mason was l i v i n g
t h e r e and whether he occupied a s p e c i f i c room.
        Undersuch circumstances we must be guided by t h e c o n s i d e r a -
t i o n s which prompted t h e United S t a t e s Supreme Court t o say i n
United S t a t e s v. Ventresca, 380 U.S.                       102,108, 85 S.Ct.             741, 1 3
L ed 2d 684:
     "* * * the Fourth Amendment's commands, like
     all constitutional requirements, are practical
     and not abstract. * * * A grudging or negative
     attitude by reviewing courts toward warrants
     will tend to discourage police officers from
     submitting their evidence to a judicial officer
     before acting. 1I
     Here, the police had probable cause to believe that drugs
were present in a house they knew to be occupied by Paschke and
Johnson. Although they knew that Mason had been an occasional
guest, their information stopped short of establishing him as an
occupant.     Under such circumstances the practicality required
by the Fourth Amendment has been satisfied.
     Furthermore, Mason was arrested with drugs in his immediate
possession.    The search of his room produced more drugs, but he
was tried only on a single count of possession of dangerous drugs.
Thus the record demonstrates sufficient evidence to uphold the
conviction without considering the drugs seized from his room.
     The district court's denial of all motions to suppress is
affirmed.



                                --------------------------------
                                    Justice


We Concur:



  Chief Justice